UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10) MOVE, INC. (MOVE) (Name of Issuer) Common Stock (Title of Class of Securities) 62458M108 (CUSIP Number) David Nierenberg The D3 Family Funds 19th Street Camas, WA98607 (360) 604-8600 With a copy to: Christopher P. Davis Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue New York, NY 10176 (212) 986-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 28, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. 1 NAME OF REPORTING PERSONS The D3 FamilyFund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Washington NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 861,047 common shares (2.2%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 861,047; for all reporting persons as a group, 3,429,191 shares (8.7%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 2.2%; for all reporting persons as a group 8.7% 14 TYPE OF REPORTING PERSON (See Instructions) PN 1 NAME OF REPORTING PERSONS The D3 Family Bulldog Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Washington NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 1,607,439 common shares (4.1%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 1,607,439; for all reporting persons as a group, 3,429,191 shares (8.7%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 4.1%; for all reporting persons as a group 8.7% 14 TYPE OF REPORTING PERSON (See Instructions) PN 1 NAME OF REPORTING PERSONS The D3 Family Canadian Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Washington NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 397,892 common shares (1.0%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 397,892; for all reporting persons as a group, 3,429,191 shares (8.7%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 1.0%; for all reporting persons as a group 8.7% 14 TYPE OF REPORTING PERSON (See Instructions) PN 1 NAME OF REPORTING PERSONS The DIII Offshore Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Bahamas NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 562,813 common shares (1.4%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 562,813; for all reporting persons as a group, 3,429,191 shares (8.7%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 1.4%; for all reporting persons as a group 8.7% 14 TYPE OF REPORTING PERSON (See Instructions) PN 1 NAME OF REPORTING PERSONS Nierenberg Investment Management Company, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Washington NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 3,429,191 common shares (8.7%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 3,429,191; for all reporting persons as a group, 3,429,191 shares (8.7%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 8.7%; for all reporting persons as a group 8.7% 14 TYPE OF REPORTING PERSON (See Instructions) CO 1 NAME OF REPORTING PERSONS Nierenberg Investment Management Offshore, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Bahamas NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 562,813 common shares (1.4%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 562,813; for all reporting persons as a group, 3,429,191 shares (8.7%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 1.4%; for all reporting persons as a group 8.7% 14 TYPE OF REPORTING PERSON (See Instructions) CO 1 NAME OF REPORTING PERSONS David Nierenberg 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[X] (b)[] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY EACH REPORTING 8 SHARED VOTING POWER 3,429,191 common shares (8.7%) PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON For the reporting person listed on this page, 3,429,191; for all reporting persons as a group, 3,429,191 shares (8.7%) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) For the reporting person listed on this page, 8.7%; for all reporting persons as a group 8.7% 14 TYPE OF REPORTING PERSON (See Instructions) IN This Amendment No.10 to Schedule 13D (this “Amendment”) amends the below-indicated items from the Schedule 13D with respect to the shares of common stock (the “Common Stock”) of Move Inc. (“MOVE” or the “Company”) previously filed by or on behalf of the Reporting Persons (as defined below), as previously amended (collectively, the “Schedule 13D”), by supplementing such Items with the information below. The names of the persons filing this Amendment (collectively, the “Reporting Persons”) are:The D3 Family Fund, L.P. (the “Family Fund”), The D3 Family Bulldog Fund, L.P. (the “Bulldog Fund”), The D3 Family Canadian Fund, L.P. (the “Canadian Fund”), The DIII Offshore Fund, L.P. (the “Offshore Fund”), Nierenberg Investment Management Company, Inc. (“NIMCO”), Nierenberg Investment Management Offshore, Inc. (“NIMO”) and David Nierenberg (“Mr. Nierenberg”). Item 5.Interest in Securities of the Issuer. (a)The Reporting Persons, in the aggregate, beneficially own 3,429,191 shares of Common Stock, constituting approximately 8.7% of the outstanding shares. (b)The Family Fund, NIMCO and Mr. Nierenberg have shared power (i) to vote or direct the vote of, and (ii) to dispose or direct the disposition of, the 861,047 shares of Common Stock held by the Family Fund. The Bulldog Fund, NIMCO and Mr. Nierenberg have shared power (i) to vote or direct the vote of, and (ii) to dispose or direct the disposition of, the 1,607,439 shares of Common Stock held by the Bulldog Fund. The Canadian Fund, NIMCO and Mr. Nierenberg have shared power (i) to vote or direct the vote of, and (ii) to dispose or direct the disposition of, the 397,892 shares of Common Stock held by the Canadian Fund. The Offshore Fund, NIMO, NIMCO and Mr. Nierenberg have shared power (i) to vote or direct the vote of, and (ii) to dispose or direct the disposition of, the 562,813 shares of Common Stock held by the Offshore Fund. (c)During the past 60 days the following sales of shares of Common Stock were made by the Reporting Persons named below in open market transactions: Fund Trade Date QTY Price D3 Family Bulldog Fund, LP 11/2/2012 D3 Family Canadian Fund, LP 11/2/2012 DIII Offshore Fund, LP 11/2/2012 D3 Family Bulldog Fund, LP 11/6/2012 D3 Family Canadian Fund, LP 11/6/2012 DIII Offshore Fund, LP 11/6/2012 D3 Family Bulldog Fund, LP 11/27/2012 DIII Offshore Fund, LP 11/27/2012 D3 Family Bulldog Fund, LP 11/28/2012 DIII Offshore Fund, LP 11/28/2012 No other transactions with respect to the Common Stock that are required to be reported on Schedule 13D were effected by any of the Reporting Persons during the past sixty (60) days. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, each of the undersigned certifies that the information set forth in the Statement is true, complete and correct. The D3 Family Fund, L.P., The D3 Bulldog Fund, L.P., and The D3 Family Canadian Fund, L.P. By:Nierenberg Investment Management Company, Inc. November 29, 2012 Its:General Partner By:/s/ David Nierenberg David Nierenberg, President The DIII Offshore Fund, L.P. By:Nierenberg Investment Management Offshore, Inc. November 29, 2012 Its:General Partner By:/s/ David Nierenberg David Nierenberg, President Nierenberg Investment Management Company, Inc. November 29, 2012 By:/s/ David Nierenberg David Nierenberg, President Nierenberg Investment Management Offshore, Inc. November 29, 2012 By:/s/ David Nierenberg David Nierenberg, President November 29, 2012 /s/ David Nierenberg David Nierenberg
